Citation Nr: 1439180	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  13-34 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder with alcohol abuse.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for left lower extremity radiculopathy.

4.  Entitlement to service connection for right lower extremity radiculopathy.

5.  Entitlement to service connection for traumatic brain injury.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for squamous cell carcinoma of the left tonsil, left neck, and tongue base; and if so, whether service connection is warranted.



REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


REMAND

On his substantive appeal, filed in December 2013, the Veteran requested a videoconference hearing before the Board.  This hearing has not been scheduled and a withdrawal of this request is not found in the record.

Accordingly, the case is remanded for the following action:  

Schedule the Veteran for a videoconference hearing before the Board, according to the date of his original request for such a hearing.





No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



